DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
for releasing that the movement of the moving cover is prevented by the male housing lock by separating the moving cover lock from the male housing lock when the female housing is inserted into the receiving space” is ambiguous.  The limitation is treated as meaning that cover lock is released by the insertion of the female connector.
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 2, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. US 10038279 (“Suzuki”).  Regarding claim 1, Suzuki discloses a terminal protection device of a connector, comprising:

	a male housing lock 18 provided in the male housing, and for preventing the moving cover from being moved in the insertion direction of a female housing at the predetermined position of the male housing by supporting the moving cover lock when the female housing is not inserted into the receiving space; and
a female housing lock 55 provided in the female housing.   
The moving cover lock is released by the insertion of the female connector.  Col. 7, line 60 – col. 8, line 30.
The moving cover lock is locked to the female housing lock (in particular, cover lock 34 is locked to female side lock 55) to be moved with the female housing lock when the female housing is separated from the receiving space, such that the moving cover returns to the predetermined position (see e.g., col. 8, line 30- col. 9 line 50).
	Per claim 2, the moving cover comprises a moving plate provided with a plurality of through holes 31 that the male terminals penetrate; and a moving cover lock (at 32) provided in the moving plate, and contacting the top horizontal surface of the male housing lock (at 18) when the moving plate is disposed at a predetermined position. 
	Per claim 12, the inside surface of the male housing is provided with a separation preventing projection 21, and a separation preventing bar 33 locked to the separation preventing projection when the moving cover returns to a predetermined position is provided at the edge of the moving plate.

Allowable Subject Matter
Claims 3-11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art does not disclose the assembly or method as claimed, including (regarding claim 3) that the moving cover lock comprises a first lock member formed integrally on the moving plate; and a second lock member formed integrally on the moving plate, and disposed in line with the first lock member; and wherein the female housing is pushed by the female housing lock entering between the first lock member and the second lock member when being inserted into the receiving space, such that the first lock member and the second lock member are separated from the top horizontal surface of the male housing lock.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833